Citation Nr: 1114698	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to May 1991, with service in the Southwest Asia theater from August 1990 to March 1991.  The Veteran also had a periods active duty for training (ACDUTRA) with the Army Reserves.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of November 2005 and November 2007 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In November 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.   
Among the issues remanded in November 2009 was a claim of entitlement to service connection for posttraumatic stress disorder.  This claim was granted by the RO in a December 2010 rating decision; therefore, it is no longer before the Board. 

In June 2009, the Veteran testified before the undersigned, sitting at the RO.  A hearing transcript is of record.  


FINDINGS OF FACT

1. In a decision issued in October 2002, the Board denied claims seeking service connection for chronic fatigue and memory loss. 

2. Evidence added to the record since the prior final denial in October 2002 is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claims.

3. Sleep apnea was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service and is not presumed to be a result of an undiagnosed illness resulting from Persian Gulf War service.


CONCLUSIONS OF LAW

1. The October 2002 decision is final; new and material evidence has not been received to reopen a claim of entitlement to service connection for a chronic fatigue.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2010).

2. The October 2002 decision is final; new and material evidence has not been received to reopen a claim of entitlement to service connection for memory loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2010).

3. Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to be due to undiagnosed illness incurred during Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in November 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claims, namely to obtain additional service treatment and personnel records, outstanding VA treatment records, and to schedule the Veteran for a VA examination for his sleep apnea claim.  A review of the post-remand record shows that additional service records were received from the Veteran and the Department of the Army, including dates of ACDUTRA, VA treatment records through February 2010 were obtained, and a VA examination was conducted in October 2010.  Therefore, the Board determines that the AOJ substantially complied with the Board's orders in the November 2009 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  Further, for claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2005, prior to the initial unfavorable AOJ decision issued in November 2005.  An additional letter was sent in November 2007.

The Board observes that the pre-adjudicatory VCAA notice issued in June 2005 informed the Veteran of the type of evidence necessary to establish service connection, what is considered new and material evidence, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  This letter also advised him that claims for service connection for fatigue and memory loss had been previously denied and that the reason for that denial was the lack of evidence of fatigue and memory loss related to undiagnosed illness, in accordance with Kent.

With regard to the notice requirements under Dingess/Hartman, a March 2006 letter provided  notice as to disability ratings and effective dates.  The Board acknowledges the defective timing of this notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's claims, all questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the report of an October 2010 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the October 2010 VA examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  He then provided an opinion that was supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently grounded in the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

With respect to the new and material claims, the duty to provide a VA examination does not attach until the claim is reopened.  Id.  In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. New and Material Evidence

The RO originally denied the Veteran's service connection claims for fatigue and memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, in a rating decision dated December 1998.  The Veteran was notified of this decision and timely perfected an appeal.  The Veteran's claims were subsequently remanded in March 2001 for additional evidentiary development.  Following the completion of the requisite development, the Board reviewed the Veteran's claims in October 2002.

The Board denied the Veteran's service connection claims for fatigue and memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, in a decision dated in October 2002 on the grounds that (1) there was no diagnosis of or treatment for fatigue or memory loss in service or within one year after discharge from service; (2) no evidence linking chronic fatigue or memory loss to the Veteran's period of active service; and (3) no evidence that the Veteran had "objective indications" of a qualifying chronic disability under 38 C.F.R. § 3.317 (i.e., no objective evidence of fatigue or memory loss that was perceptible to an examining physician and other, non-medical factors that were capable of independent verification).  The Veteran did not appeal the Board's October 2002 decision and, therefore, this decision is final.  38 U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. § 20.1100 (2002) [(2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran's most recent attempt to reopen his claims of entitlement to service connection for fatigue and memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, was in April 2004.  Thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Of record in October 2002 were the Veteran's service treatment records and post-service VA and private treatment records.  Since the final October 2002 rating decision, additional service records related to the Veteran's Reserve service and VA and private treatment records have been added to the claims file.  Further, the Veteran testified at a hearing in June 2009.  However, although new, this evidence is not material, in that it does not raise a reasonable possibility of substantiating the Veteran's claims.  

Specifically, at the time of the October 2002 decision, the Veteran's active duty service treatment records were in the file, as well as evidence of post-service mental health and orthopedic treatment.  The Veteran had qualifying service in the Persian Gulf War as demonstrated by the receipt of the Southwest Asia Service Medal.  See 38 C.F.R. § 3.117(d)(1) and (2) (2010).   However, he did not exhibit disability due to chronic fatigue or memory loss manifestations of an undiagnosed illness.  Rather, the record reflected that the Veteran's fatigue was due to his sleep apnea and any memory loss was associated with his mental health disorder, now service-connected as PTSD.  

Since that time, the Veteran has failed to provide evidence contradicting this earlier evidence.  There is no new evidence that suggests that the Veteran has chronic fatigue or memory loss due to an undiagnosed illness or that they are disabilities separate and apart from his sleep apnea and service-connected PTSD.  

The Board acknowledges that there are additional regulations to be considered when the new evidence is contained within service department records.  When VA associates with the claims file relevant official service department records that had existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered.  This comprehends official service department records which presumably have been misplaced and have not been located and forwarded to VA. 38 C.F.R. § 3.156(c).  Service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1). 

However, in this case, the additional service records are service personnel records and provide only more detail with respect to his dates of service.  They offer no new information as to chronic fatigue or memory loss symptoms in service or with regard to a relationship between such symptoms and military service.  Therefore, the Board concludes that these newly received service personnel records are not relevant official service department records as contemplated by 38 C.F.R. 
§ 3.156(c).  Accordingly, reconsideration of the claims is not dictated in this case.

The Board is sympathetic to the Veteran's situation and acknowledges the statements of the Veteran with respect to his claimed chronic fatigue and memory loss.  Lay evidence may not be rejected as not being material solely because the statements are merely observations of symptoms.  Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Nevertheless, these statements are not competent evidence establishing a disability related to these reported symptoms or demonstrating a causal relationship to service.  They also in no way controvert the medical evidence that these symptoms are more likely related to otherwise diagnosed illnesses.  Consequently, there remains no competent evidence of current chronic fatigue and memory loss disability connected to the Veteran's military service as an undiagnosed illness.

Therefore, the Board must conclude that evidence added to the record since the October 2002 denial is new, but not material, in that it does not raise a reasonable possibility of substantiating the Veteran's claims.  As such, the Board finds that the evidence received subsequent to the RO's October 2002 decision does not meet the requirements to reopen the claims of entitlement to service connection for fatigue and memory loss.  Therefore, the claims to reopen previously denied claims seeking service connection for these disorders are denied.

IV. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To qualify for compensation under these provisions, "Persian Gulf veteran" is defined as "a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The "Southwest Asia theater of operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.117(d)(1) and (2) (2010). The Board notes that the Veteran's service personnel records reflect that he was awarded the Southwest Asia Service Medal, demonstrating the required service.

For service members who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more provided that the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.317(a)(1) (2010).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R.
§ 3.317(a)(3) (2010).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2010).

Signs and symptoms which may be manifestations of undiagnosed illness include signs or symptoms involving, but not limited to fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) (2010).

The Veteran contends that his sleep apnea is causally or etiologically related to his military service, in particular to his service during the Persian Gulf War. In the alternative, the Veteran also contends that his sleep apnea is the result of undiagnosed illness.
 
Service treatment records are negative for  complaint, treatment, or diagnosis of sleep apnea.  The Veteran presented to a VA medical clinic in April 2002 and requested a "sleep study" after reporting that he snored. A physical examination showed that the Veteran was not in distress.  The impression was "? sleep apnea."  A VA follow-up treatment note dated October 2002 diagnosed the Veteran as having sleep apnea.  A sleep study was performed in February 2004.  It was also noted at the time of a March 2005 VA follow-up appointment that the Veteran used a CPAP machine.  Thus, the Veteran has a current diagnosis of obstructive sleep apnea.  Accordingly, his sleep symptoms are associated with a diagnosed illness, and as such, cannot be due to an undiagnosed illness. 

Further, the record fails to establish a relationship between the Veteran's sleep apnea and his military service.  The Board observes that the October 2010 VA examiner reported that the Veteran's sleep apnea was in part a residual of a developmentally narrow oropharyngeal airway, which suggests a preexisting disability.  The Board observes that none of the physical examinations in service reflect complaints of significant injury or illness by the Veteran or any hospitalizations, and the clinical examinations were normal.  Therefore, the Veteran is presumed to have been in sound condition upon entry into service.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakeable evidence that a disability preexisted service and clear and unmistakeable evidence that a disability was not aggravated by service is necessary to rebut the presumption.  Here, even if the Veteran has such a developmental abnormality, the mere presence of the abnormality in no way establishes that the obstructive sleep apnea preexisted service.  Further, there is no additional evidence suggesting that the Veteran had any disorder prior to service that could be related to his sleep apnea.  Accordingly, the Board finds that the October 2010 VA examiner's identification of a developmentally narrow oropharyngeal airway does not constitute clear and unmistakable evidence that the Veteran had a preexisting disability.  Moreover, as the Board finds no preexisting disability, there is no necessity to discuss whether any such disorder was aggravated by service.  Therefore, for the remainder of the decision, the Board addresses service connection on a direct basis only. 

In this regard, the Board  sees that the Veteran was first diagnosed with sleep apnea in October 2002, over 12 years after his discharge from active duty.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, the Board observes that the October 2010 VA examiner opined that the Veteran's sleep apnea was not related to his active duty, but was diagnosed during his time in the Reserves.  While the Veteran was an active member of the Reserves in October 2002, he was not on a period of ACDUTRA at that time.  ACDUTRA dates provided by the Army Personnel Records Division show that the Veteran was on ACDUTRA for a few days in April 2002 and for two weeks in July and August 2002.  Thus, the record does not establish that the Veteran's obstructive sleep apnea first manifested during a period of active duty or ACDUTRA.

The Board acknowledges the Veteran's statements in support of his claim; however, these statements are not sufficient to establish a causal connection between the Veteran's sleep apnea and his military service.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to speak to symptoms that may be associated with sleep apnea, such as fatigue and snoring, but he is not competent to assign a diagnosis to those symptoms or to relate them to service.  
The Board notes that the Veteran testified that he had problems with sleep and fatigue shortly after returning from the Southwest Asia theater and was diagnosed with sleep apnea in 1992 or 1993, but VA treatment records clearly show that the Veteran first sought treatment for his sleep apnea symptoms in September 2002, stating that he snored.  Further, it was the Veteran's VA treating staff who first suggested sleep apnea, but the diagnosis was not confirmed until a sleep study was performed.  Thus, the Board determines that a diagnosis of sleep apnea requires technical expertise and knowledge outside of the Veteran's competency.  Therefore, the Veteran's statements alone are insufficient evidence of a diagnosis of sleep apnea prior to October 2002 and of a connection between obstructive sleep apnea and military service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  Therefore, his claim must be denied.


ORDER

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection for a chronic fatigue is denied.

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection for memory loss is denied.

Service connection for sleep apnea is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


